Name: 2003/560/EC: Commission Decision of 22 July 2003 revoking the exemption from the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Regulation (EC) No 88/97 (notified under document number C(2003) 1961)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  competition;  Asia and Oceania;  land transport;  international trade
 Date Published: 2003-07-30

 Avis juridique important|32003D05602003/560/EC: Commission Decision of 22 July 2003 revoking the exemption from the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Regulation (EC) No 88/97 (notified under document number C(2003) 1961) Official Journal L 190 , 30/07/2003 P. 0010 - 0012Commission Decisionof 22 July 2003revoking the exemption from the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Regulation (EC) No 88/97(notified under document number C(2003) 1961)(2003/560/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 1972/2002(2),Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China and levying the extended duty on such imports registered under Commission Regulation (EC) No 703/96(3), and maintained by Regulation (EC) No 1524/2000(4),Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93(5), and maintained by Regulation (EC) No 1524/2000,After consulting the Advisory Committee,Whereas:(1) After the entry into force of Regulation (EC) No 88/97, which exempted a certain number of bicycle assemblers from the payment of the anti-dumping duty as extended to imports of certain bicycle parts originating in the People's Republic of China by Council Regulation (EC) No 71/97 (the "extended anti-dumping duty"), the Commission by successive Decisions published in the Official Journal of the European Communities(6) has exempted additional parties from the payment of the extended anti-dumping duty pursuant to Article 7 of Regulation (EC) No 88/97.(2) The Commission was informed from various sources that a number of exempted parties have ceased to exist or have stopped assembling bicycles.(3) The Commission informed the parties concerned in writing that it intended to revoke their exemption and gave them the opportunity to comment. The Commission received confirmation from most of these parties that they have ceased the production or the assembling of bicycles. For the remaining parties, the Commission did not receive any comments within the given deadline.(4) Consequently, in accordance with the principle of good administration, the exemptions for these parties, which are listed in Article 1 of this Decision, should be revoked,HAS ADOPTED THIS DECISION:Article 1The exemptions from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China are hereby revoked for the parties listed below from the date following that of the publication of this Decision in the Official Journal of the European Union.Parties for which the exemption is revoked>TABLE>Article 2This Decision is addressed to the Member States and to the parties listed hereunder:Aurelia Dino SpA, Via Cuneo 11, I-12011 Borgo San Dalmazzo (CN)Baronia-Fahrrad GmbH, Weher Str. 81-83, D-32369 RahdenBrennabor FahrrÃ ¤der Bernard Fischer GmbH, Schnatweg 3, D-32105 Bad SalzuflenCicli Casadei snc, Via dei Mestieri, I-44020 San Giuseppe di ComacchioCycles Eddie Koepler, ZI No. 2 de Rouvignies - Rue Louis Dacquin - Batterie 900, F-59309 Valenciennes CedexDangre Cycles, Rue Paul Vaillant Couturier 23, F-59583 MarlyDawes Cycles, Wharfdale Road, Tyseley, Birmingham, B11 2DG, United KingdomFonlupt SA, Rue Joseph Mouterde, F-71600 Paray-Le-MonialGirardengo SRL, Via N. Sauro 5, I-15065 FrugaroloJosÃ © Ferreira & Almeida, Lda, Estrada Nacional 235, P-3770 Oliveira do BarroKynast AG, Artlandstr. 55, D-49692 QuakenbrÃ ¼ckLombardo Gaspare, Via Roma, 233, I-91012 Buseto PalizzoloMagna Technology, Unit 5 Riverside Trading Estate, Fiddlers Ferry, WA5 2UL, Warrington, United KingdomMGI (nv Marcel Geurts Industry), Oude Bunders 2030, B-3630 MaasmechelenPortosa Srl, Via Industria 6, I-35030 RubanoPRO-FIT Sportartikel, Weinsberger Str. 81, D-74076 HeilbronnReparto Corse Bianchi SRL, Via delle Battaglie 5, I-24047 TreviglioSprint SpA, Via Padana Superiore 91/93 -SS11, I-75045 CastegnatoVicini Mario e Figli SNC, Via dell'Artigianato 284, I-47023 CesenaDone at Brussels, 22 July 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 305, 7.11.2002, p. 1.(3) OJ L 16, 18.1.1997, p. 55.(4) OJ L 175, 14.7.2000, p. 39.(5) OJ L 17, 21.1.1997, p. 17.(6) OJ L 193, 22.7.1997, p. 32, OJ L 31, 6.2.1998, p. 25, OJ L 164, 9.6.1998, p. 49, OJ L 320, 28.11.1998, p. 60, OJ L 41, 10.2.2001, p. 30, OJ L 47, 19.2.2002, p. 43, OJ L 195, 24.7.2002, p. 81.